  Case 6:20-cv-01060-TJM-ATB Document 32 Filed 08/20/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

SAIM SARWAR,

                                    Plaintiff,

       vs.                                                        6:20-CV-1060
                                                                  (TJM/ATB)

TOWN HOUSE MOTOR INN, INC.,

                           Defendant.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                            ORDER

       Plaintiff Saim Sarwar filed a Complaint in this action on September 4, 2020. See

dkt. # 1. The Complaint, brought pursuant to the Americans with Disabilities Act (“ADA”),

42 U.S.C. §12181, et seq., and the New York Human Rights Law (“NYSHRL”), NYS Exec.

Law § 296(2)(a), alleges that Plaintiff is an individual with a disability as defined by the

ADA. Id. at ¶ 1. The Complaint alleges that Defendant violated anti-discrimination laws

by failing to provide sufficient information about rooms that are accessible for persons with

disabilities.

       The Court issued summons when Plaintiff filed the Complaint. See dkt. # 2.

Plaintiff served the Complaint on Defendant on January 5, 2021. See dkt. # 4. W hen

Defendant failed to answer the Complaint, Plaintiff requested that the Clerk of Court enter

default. See dkt. # 5. The Clerk of Court entered default on January 29, 2021. See dkt. #


                                                 1
  Case 6:20-cv-01060-TJM-ATB Document 32 Filed 08/20/21 Page 2 of 3




6. Plaintiff then filed a motion for default judgment. See dkt. # 7. The Court granted the

motion in part and denied the motion in part on July 16, 2021. See dkt. # 27.

       On August 16, 2021, the Court received correspondence from Alan John. See dkt.

# 31. John is apparently the President and Owner of Defendant Town House Motor Inn,

Inc. Id. The correspondence before the Court appears to be two letters between Mr. John

and Plaintiff’s counsel. Id. One letter is dated July 30, 2021. Id. The letter notes that a

copy has been sent to the undersigned judge. Id. That letter disputes the claims in the

Complaint and notes that “[w]e have no evidence of your filing my answer letter to the

related district court dealing with this matter.” Id. The letter also notes a number of

specific defenses to the claims in the Complaint. Id. The second letter, on the letterhead

of Town House Motor Inn, Inc., is likewise addressed to Plaintiff’s counsel. Id. The letter

is dated November 25, 2020. Id. The letter states: “[e]nclosed please find two (2) signed

copies of the Answer to the subject Complaint. The Answer has not been filed as I am not

on the ECF System. Would you be able to file this for me?” Id. The letter also proposes

an attempt to settle the case through a court-appointed mediator.

       The Court has granted default judgment in this case. “[D]efault judgment is an

extreme remedy that should only be granted as a last resort.” Bravado Int’l Group Merich.

Servs. v. Ninna, Inc., 655 F.Supp.2d 177, 186 (E.D.N.Y. 2009). Whether to grant a

motion for default judgment is “left to the sound discretion of a district court because it is in

the best position to assess the individual circumstances of a given case and to evaluate

the credibility and good faith of the parties.” Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95

(2d Cir. 1993). Courts favor resolving cases on the merits, and “when doubt exists as to

whether a default should be granted or vacated, the doubt should be resolved in favor of

                                                2
  Case 6:20-cv-01060-TJM-ATB Document 32 Filed 08/20/21 Page 3 of 3




the defaulting party.” Id. at 96.

         This correspondence makes clear that Defendant intends to dispute the claims in

Plaintiff’s Complaint. Given the Court’s clear preference for resolving cases on the merits,

the Court will vacate the entry of default and the default judgment in this matter. The

Court notes, however, that “it is well established that a layperson may not represent a

corporation” or “represent a partnership.” Pridgen v. Andresen, 113 F.3d 391, 393 (2d Cir.

1997). No attorney is currently representing Defendant in this action, 1 and Mr. John does

not represent to the Court that he is an attorney licensed to practice in any jurisdiction,

much less in this District. As such, the Court will not accept the purported answer for

filing. Instead, the Court will direct the Defendant to engage an attorney to enter an

appearance in this case and file an answer to the Complaint within thirty days of the date

of this Order.

         As such:

         The Clerk’s Entry of Default, dkt. # 22, is hereby VACATED. The Court’s Default

Order, dkt. # 27, and Judgment, dkt. # 30, are hereby VACATED. The Defendant is

hereby directed to engage an attorney to enter an appearance in this matter and to file an

answer or otherwise respond to the Complaint within thirty (30) days of the date of this

Order.



IT IS SO ORDERED

Dated: August 18, 2021

         1
      An attorney briefly appeared for the Defendant, but then withdrew his appearance
because he and his firm had no contact or payment from the Defendant. See dkt. # 15.

                                               3
